Case 6:20-cv-00620-JDK-JDL Document 43 Filed 08/26/21 Page 1 of 3 PageID #: 343




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
KEVIN RASHAAN GOLDEN,                       §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §   Case No. 6:20-cv-620-JDK-JDL
                                            §
CITY OF LONGVIEW, et al.,                   §
                                            §
      Defendants.                           §
                                            §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
        This case was referred to United States Magistrate Judge John D. Love

 pursuant to 28 U.S.C. § 636. On August 4, 2021, Judge Love issued a Report and

 Recommendation recommending that the Court grant Defendants’ motion to dismiss

 (Docket No. 31) as to Plaintiff’s ADA, HIPAA, and Texas Medical Records Privacy Act

 (“TMRPA”) claims against Defendants Rolin McPhee, Chi Ping Stephen Ha, Keith

 Covington, Mary Ann Miller, Robin Edwards, and Dwayne Archer (collectively the

 “Individual Defendants”), dismissing those claims with prejudice. Judge Love also

 recommended that the Court dismiss Plaintiff’s § 1983 claims against the Individual

 Defendants and Defendant the City of Longview with prejudice pursuant to 28 U.S.C.

 § 1915(e)(2)(B)(ii).   Docket No. 41.   The Report was mailed to Plaintiff, but no

 objections have been filed.

        This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and



                                            1
Case 6:20-cv-00620-JDK-JDL Document 43 Filed 08/26/21 Page 2 of 3 PageID #: 344




 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, Plaintiff did not object in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

 reviews the legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 41) as the findings of this Court.

 Defendants’ motion to dismiss (Docket No. 31) is GRANTED as to Plaintiff’s ADA,

 HIPAA, and TMRPA claims against the Individual Defendants, and the Court

 DISMISSES those claims with prejudice.            Further, the Court DISMISSES

 Plaintiff’s § 1983 claims against all Defendants with prejudice pursuant to 28 U.S.C.

 § 1915(e)(2)(B)(ii). Because all pending claims against the Individual Defendants

 have been dismissed, it is ORDERED that the Individual Defendants are




                                               2
Case 6:20-cv-00620-JDK-JDL Document 43 Filed 08/26/21 Page 3 of 3 PageID #: 345




 DISMISSED from the case. Plaintiff’s ADA claims against the City of Longview will

 proceed.

       Also pending is an earlier motion to dismiss by Defendants. Docket No. 18.

 Because Plaintiff amended his complaint subsequent to that motion, the Court

 DENIES the motion to dismiss as moot.

      So ORDERED and SIGNED this 26th day of August, 2021.



                                         ___________________________________
                                         JEREMY D. KERNODLE
                                         UNITED STATES DISTRICT JUDGE




                                         3
